PD-15-0078
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                Transmitted 6/11/2015 3:33:28 PM
                                                                                  Accepted 6/15/2015 7:50:34 AM
June 15, 2015            IN THE COURT OF CRIMINAL APPEALS                                         ABEL ACOSTA
                                                                                                          CLERK
                               OF THE STATE OF TEXAS
                                    No. PD-15-0078


 JOSE VASQUEZ
                                                             On Appeal From the Fourteenth
 V.                                                          Court of Appeals
                                                             No. 14-12-00096-CR
 THE STATE OF TEXAS


          APPELLANT'S MOTION TO EXTEND TIME TO FILE BRIEF

 TO THE HONORABLE JUDGES OF SAID COURT:

           Jose Vasquez, Appellant in the above cause, would respectfully request that the Court

 grant his motion to extend the time to file his brief. In support of said motion, Appellant

 would show unto the Court the following:

                                                  I.

           This appeal lies from the Appellant's conviction in The State of Texas v. Jose Vasquez,

 cause number 1333231 in the 228th District Court of Harris County, Texas. The Appellant

 was charged with capital murder on January 12, 2012, and was found guilty on January 26,

 2012 following a jury trial. The Appellant was sentenced to life imprisonment without the

 possibility of parole in the Texas Department of Corrections – Institutional Division. No

 post judgment motions were filed.

                                                 II.

           The Fourteenth Court of Appeals reversed the Appellant’s conviction in an opinion

 dated March 28, 2013. This Court granted the State’s Petition for Discretionary Review, and

 remanded the case to the trial court for findings of fact and conclusions of law. The
Fourteenth Court of Appeals again reversed the Appellant’s conviction in a second opinion

dated December 13, 2014.          This Court granted review on the State’s Petition for

Discretionary Review for a second time on April 15, 2015. No previous extensions have

been requested.

                                               III.

       The original deadline for the filing of the Appellant’s brief on the merits in this case

was June 11, 2015. The reason for this extension request is that the undersigned attorney has

been extremely busy with other appeals and various other matters which have left him unable

to finish the brief on the merits on time, including, but not limited to, the following:

               1.     A hearing on a Motion for New Trial in Sylvia Collins v. State of Texas,
                      cause number 1390220, which was held on June 1, 2015;

               2.     A direct appeal brief in Andrew Ealy v. State of Texas, cause number
                      1385088, which was submitted on June 8, 2015;

               3.     A direct appeal brief in Jeremy Washington v. State of Texas, cause number
                      1862655, which is due on June 15, 2015;

               4.     A direct appeal brief in Weylin Alford v. State of Texas, cause number
                      1450840, which is due on June 22, 2015;

               5.     A direct appeal brief in Roy Vasquez v. State of Texas, cause number
                      1437421, which is due on July 10, 2015.
                                               III.

       An extension of time is necessary so that the brief can be timely filed. This motion is

not made for the purpose of delay. If this extension is granted, the brief will be filed by July

10, 2015, and no further extensions will be required.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will grant this requested extension of time to file the Appellant's Brief in the above

cause and extend the time for filing the brief for thirty (30) days, to July 10, 2015.


                                                      Respectfully submitted,

                                                      Alexander Bunin
                                                      Chief Public Defender

                                                      /s Mark Kratovil______________
                                                      Mark Kratovil
                                                      State Bar No. 24076098
                                                      Harris County Public Defender’s Office
                                                      Assistant Public Defender
                                                      1201 Franklin, 13th Floor
                                                      Houston, Texas 77002
                                                      Tel: (713)274-6728
                                                      e-Fax: (713)437-4339
                             CERTIFICATE OF SERVICE

       I certify that on June 11, 2015, a copy of the foregoing instrument has been served
upon the State of Texas by electronic delivery through eFile Texas to Eric Kugler at the
Appellate Division of the Harris County District Attorney’s Office.

                                                  /s Mark Kratovil
                                                  MARK KRATOVIL